Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claim 1, line 10, “a second gauge head”.
No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 is/are rejected under 35 U.S.C. 102 as being anticipated by DeLeo et al. (US 2010/0294037 A1).

With respect to independent claim 1, DeLeo et al. disclose(s)  A telemetric fitting for a usage gauge of a vessel (Fig. 3 and paragraph 18), the usage gauge including a gauge head (100 in Fig. 3), the telemetric fitting comprising: a housing (300 in Fig. 3); a base supporting the housing (200 in Fig. 3), the base for attachment to the gauge head (Fig. 3); wherein the base is configured for attachment to a plurality of gauge head configurations (Fig. 3 and paragraph 27); wherein the base comprises at least two tabs for attaching the base to a first gauge head (212 in Fig. 3); and wherein the tabs are capable of being removed to reconfigure the base (Fig. 3) for attachment to a second gauge head (paragraph 27).

With respect to claim 2, Deleo et al. teach(es) the fitting of independent claim 1.  Deleo et al. further disclose(s): wherein the at least two tabs are configured to align within particular tab receiving ports of a gauge head (ports within 110 in Fig. 3).

With respect to claim 3, Deleo et al. teach(es) the fitting of independent claim 1.  Deleo et al. further disclose(s): further comprising an outer edge (outer edge of 200 in Fig. 3) and wherein the outer edge comprises scalloped portions (210 in Fig. 3) for fitting the base around fastener heads of a gauge head (222 in Fig. 3).

With respect to claim 4, Deleo et al. teach(es) the fitting of independent claim 1.  Deleo et al. further disclose(s): wherein when the at least two tabs have been removed (Fig. 3), the base further comprising fastener receiving ports (220 in Fig. 3) to receive fasteners (222 in Fig. 3), the fastener receiving ports replacing the at least two tabs (Fig. 3).

With respect to claim 5, Deleo et al. teach(es) the fitting of independent claim 1.  Deleo et al. further disclose(s): wherein the base has an upper surface and wherein the tabs are depressed below the upper surface (Fig. 3).

With respect to claim 6, Deleo et al. teach(es) the fitting of independent claim 1.  Deleo et al. further disclose(s):  wherein the housing is tower-shaped (300 in Fig. 3).

With respect to claim 7, Deleo et al. teach(es) the fitting of independent claim 1.  Deleo et al. further disclose(s): the base further comprising a window (opening in 300 in Fig. 3) for viewing through to a human-readable indicator (350 in Fig. 3).
With respect to independent claim 8, DeLeo et al. disclose(s) A telemetric fitting for a usage gauge of a vessel (Fig. 3 and paragraph 18), the usage gauge including a gauge head (100 in Fig. 3), the telemetric fitting comprising: a housing (300 in Fig. 3); a base supporting the housing (200 in Fig. 3), the base for attachment to the gauge head (Fig. 3); wherein the base is configured for attachment to a plurality of gauge head configurations (Fig. 3 and paragraph 27); wherein the base comprises: scalloped outer edge portions (210 in Fig. 3); and wherein the scalloped outer edge portions are for fitting the base around fastener heads of the gauge head (222 in Fig. 3).

With respect to claim 9, Deleo et al. teach(es) the fitting of independent claim 8.  Deleo et al. further disclose(s): further comprising, at least two tabs (212 in Fig. 3) which are configured to align within particular tab receiving ports of the gauge head (210 in Fig. 3).

With respect to claim 10, Deleo et al. teach(es) the fitting of independent claim 8.  Deleo et al. further disclose(s): further comprising at least two tabs (212 in Fig. 3) which are capable of being removed to reconfigure the base for fitting to the gauge head (Fig. 3 and paragraph 27).

With respect to claim 11, Deleo et al. teach(es) the fitting of independent claim 10.  Deleo et al. further disclose(s): wherein when the at least two tabs have been removed (Fig. 3), the base further comprising fastener receiving ports  (220 in Fig. 3) to receive fasteners (222 in Fig. 3), the fastener receiving ports replacing the at least two tabs (Fig. 3).

With respect to claim 12, Deleo et al. teach(es) the fitting of independent claim 10.  Deleo et al. further disclose(s): wherein the base has an upper surface and wherein the tabs are depressed below the upper surface (Fig. 3).
With respect to claim 13, Deleo et al. teach(es) the fitting of independent claim 8.  Deleo et al. further disclose(s): wherein the housing is tower-shaped (300 in Fig. 3).

With respect to claim 14, Deleo et al. teach(es) the fitting of independent claim 8.  Deleo et al. further disclose(s): the base further comprising a window (opening in 300 in Fig. 3) for viewing through to a human-readable indicator (350 in Fig. 3).

With respect to independent claim 15, DeLeo et al. disclose(s)  A telemetric fitting for a usage gauge of a vessel (Fig. 3 and paragraph 18), the usage gauge including a gauge head (100 in Fig. 3), the telemetric fitting comprising: a housing (300 in Fig. 3); a base supporting the housing (200 in Fig. 3), the base for attachment to the gauge head (Fig. 3); wherein the base is configured for attachment to a plurality of gauge head configurations (Fig. 3 and paragraph 27); wherein the base comprises: an outer edge (outer edge of 200 in Fig. 3); and at least two tabs for fitting to a first gauge head (212 in Fig. 3); wherein the tabs are capable of being removed (Fig. 3); and wherein fastener receiving ports (220 in Fig. 3) remain on the outer edge replacing the tabs when the tabs have been removed (Fig. 3).

With respect to claim 16, Deleo et al. teach(es) the fitting of independent claim 15.  Deleo et al. further disclose(s): wherein the at least two tabs are configured to fit within particular tab receiving ports of the gauge head (ports in 110 in Fig. 3).

With respect to claim 17, Deleo et al. teach(es) the fitting of independent claim 15.  Deleo et al. further disclose(s): wherein the outer edge comprises scalloped portions (210 in Fig. 3) for fitting around a plurality of fastener heads of the gauge head (222 in Fig. 3).

With respect to claim 18, Deleo et al. teach(es) the fitting of independent claim 15.  Deleo et al. further disclose(s): wherein the base has an upper surface and wherein the tabs are depressed below the upper surface (Fig. 3).

With respect to claim 19, Deleo et al. teach(es) the fitting of independent claim 15.  Deleo et al. further disclose(s): wherein the housing is tower-shaped (300 in Fig. 3).

With respect to claim 20, Deleo et al. teach(es) the fitting of independent claim 15.  Deleo et al. further disclose(s): the base further comprising a window (opening in 300 in Fig. 3) for viewing through to a human-readable indicator (350 in Fig. 3).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure are as follows --
The following references relate to gauges:
US10863254(Rivals),US10812879(Haddy),US10552721(Carr),US10440453(Haddy),US20200225072 (Haddy),US20200021897(Rivals),US20200125910(Carr),US10724893(Gabrys),US6564632(Ross), US20130181829(Schnitz),US10175088(Lease),US10247589(Fuller),US6041650(Swindler),US9304027 (Ross),US2992560(Morgan),US10319212(Gabay),US6336362(Duenas),US2584446(Hastings),US9068877 (Ross),US7921873(Ross),US7690323(Ross),US0943868(Garlick),US1020785(Warden),USD379316 (Williamson),US3688795(Taylor),US20120260844(Ross),US4554494(Howeth),US3739641(Taylor), EP1691178 A1 (Tabellario).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TC/
11 February 2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861